Title: To James Madison from William Savage, 5 April 1803 (Abstract)
From: Savage, William
To: Madison, James


5 April 1803, Kingston, Jamaica. Last wrote on 25 Jan. Encloses his quarterly account to 31 Mar. in the amount of $250.83 [not found]. A report prevails that the U.S. government is contemplating a law excluding “the landing of all Negroes & free persons of Colour.” Should such a law have been deemed necessary and be in force, he requests instructions “as to these free Negroes & people of Colour natives of the United States, which are continually leaving this for the united States, & further if persons resident here whose Health requires change of Air & embark for America, whether their demisks [domestics] will be prevented landing.” Requests an early reply.
 

   
   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1); duplicate (NjP: Crane Collection). RC 1 p. Docketed by Brent as received 13 June.



   
   Savage may have been referring to his letter to JM of 21 Jan. 1803.



   
   A full transcription of this document has been added to the digital edition.

